 1
     SEYFARTH SHAW LLP                            SEYFARTH SHAW LLP
 2   Selyn Hong (SBN 303398)                      Pamela Q. Devata (pro hac vice forthcoming)
     shong@seyfarth.com                           pdevata@seyfarth.com
 3   560 Mission Street, 31st Floor               John W. Drury (pro hac vice forthcoming)
     San Francisco, California 94105              jdrury@seyfarth.com
 4   Telephone:     (415) 397-2823                233 South Wacker Drive, Suite 8000
     Facsimile:     (415) 397-8549                Chicago, Illinois 60606-6448
 5                                                Telephone: (312) 460-5000
                                                  Facsimile:     (312) 460-7000
 6
     Attorneys for Defendants Confi-Chek, Inc. d/b/a Peoplefinders.com,
 7   Enformion, Inc., and Confi-Check, Inc. d/b/aAdvanced Background Checks
 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
                                                   Case No. 2:18-cv-01968-KJM-EFB
11   DAVID GARZA, NASER ALZER,
     MARGARITA HERNANDEZ, KIMBERLY                 Judge Kimberly J. Mueller
12   KENNEDY, AMANDEEP SINGH, SAMAH
     HAIDER, on behalf of themselves and of        STIPULATION AND ORDER TO EXTEND
13   other similarly situated,                     TIME TO FILE RESPONSIVE PLEADING
                                                   FOR DEFENDANTS (1) CONFI-CHEK, INC.
14                    Plaintiffs,                  d/b/a PEOPLEFINDERS;
            vs.                                    (2) CONFI-CHECK, INC. d/b/a ADVANCED
15                                                 BACKGROUND CHECKS; and
     CONFI-CHEK, INC., A HOLDING                   (3) ENFORMION, INC.
16   COMPANY FOR CONFI-CHEK
     INVESTIGATIONS;                               Complaint Filed: July 16, 2018
17   PEOPLEFINDERS.COM; ENFORMION,
     INC.; PUBLICRECORDSNOW.COM;
18   PRIVATEEYE.COM; VEROMI.NET; AND
     ADVANCED BACKGROUND CHECKS,
19
                      Defendants.
20

21

22

23

24

25

26

27

28

                  STIPULATION FOR AN EXTENSION OF TIME TO FILE RESPONSIVE PLEADING
                                    CASE NO. 2:18-CV-01968-KJM-EFB
 1            Pursuant to Rule 6 of the Federal Rules of Civil Procedure and Local Rule 144, Plaintiffs David
 2   Garza, Naser Alzer, Margarita Hernandez, Kimberly Kennedy, Amandeep Singh, and Samah Haider, on
 3   behalf of themselves and of others similarly situated (collectively, “Plaintiffs”) and Defendants Confi-
 4   Chek, Inc. d/b/a PeopleFinders (incorrectly identified in the Complaint as “PeopleFinders.com”), Confi-
 5   Chek, Inc. d/b/a Advanced Background Checks (incorrectly identified in the Complaint as “Advanced
 6   Background Checks”); and Enformion, Inc. (collectively, “Defendants”) submit the following
 7   stipulation to extend the above-referenced Defendants’ time to file a responsive pleading to Plaintiffs’
 8   Complaint by 21 days from October 9, 2018 through October 30, 2018. In further support of this
 9   Stipulation, the Parties state the following:
10            1.     Plaintiffs filed their Class Action Complaint (“Complaint”) on July 16, 2018. Through
11   Defendants’ prior counsel, the parties entered into prior stipulations to extend the time for Defendants to
12   answer or otherwise response to Plaintiffs’ Complaint. (ECF Nos. 16-18.) After the undersigned
13   counsel was retained, the parties entered into an additional stipulation to extend time so that the parties
14   could discuss the proper defendants and so the undersigned counsel could begin its investigation into the
15   allegations of the Complaint (ECF No. 19.) The Court granted that stipulation on September 20, 2018,
16   extending the time for Defendants’ responsive pleading through October 9, 2018. (ECF No. 20.)
17            2.     The parties’ counsel have continued to communicate regarding the identity of the proper
18   defendants in this action. Based on those discussions, Plaintiffs’ counsel still intends to amend the
19   complaint. On October 1, 2018, Defendants’ counsel provided Plaintiffs’ counsel with information so
20   that Plaintiffs may amend the Complaint to identify the proper Defendants. Defendants’ counsel also
21   provided additional information regarding the case and in furtherance of potential early case resolution.
22            3.     The parties’ counsel intend to confer about the factual background of the case and the
23   identity of the proper Defendants. Counsel for both parties have previously been unable to schedule a
24   conference due to the business and vacation travel commitments of counsel. However, the parties’
25   counsel have scheduled a conference for Monday, October 15, 2018, during which time they intend to
26   address the information needed for an amended complaint and the factual background of the allegations
27   in the Complaint and Defendants’ defenses to Plaintiffs’ claims.

28
                                                         1
                      STIPULATION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING
                                          2:18-CV-01968-KJM-EFB
     50522681v.1
 1            4.    Given the anticipated filing of an amended complaint and the parties’ upcoming
 2   conference, the parties request an additional 21 day extension for Defendants to file their responsive
 3   pleading. The parties anticipate that Plaintiffs will file an amended complaint within that time frame.
 4   Defendants will respond within the prescribed time for responding to amended complaints. The parties
 5   do not anticipate the need for additional extensions of time for Defendants to file a responsive pleading.
 6            5.    For the foregoing reasons, the parties respectfully request a 21 day extension of time for
 7   Defendants to answer or otherwise respond to Plaintiffs’ Complaint. The extension of time will not
 8   affect any hearing or scheduling deadline in this case.
 9            6.    On October 3, 2018, Defendants’ counsel contacted Plaintiffs’ counsel regarding
10   Defendants’ request for a 21-day extension of time in which to file its responsive pleading. Plaintiffs’
11   counsel stated that he had no objection to the 21-day extension.
12            7.    Accordingly, the Parties agree that Defendants’ deadline to file a responsive pleading to
13   Plaintiff’s Complaint is extended to October 30, 2018.
14            IT IS SO STIPULATED.
15   DATED: October 5, 2018                     Respectfully submitted,
16                                              CONSUMER JUSTICE CENTER, P.A.
17
                                                By: /s/ Thomas J. Lyons, Jr.
18                                                  Thomas J. Lyons, Jr.
                                                Attorneys for Plaintiffs
19

20   DATED: October 5, 2018                     Respectfully submitted,

21                                              SEYFARTH SHAW LLP

22                                              By:/s/ Selyn Hong
                                                    Selyn Hong
23                                                  Pamela Q. Devata (pro hac vice application forthcoming)
                                                    John W. Drury (pro hac vice application forthcoming)
24                                              Attorneys for Defendants
25

26

27

28
                                                         2
                     STIPULATION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING
                                          2:18-CV-01968-KJM-EFB
     50522681v.1
 1                                             ORDER
 2            IT IS SO ORDERED.
 3   DATED: October 9, 2018.
 4
                                                     UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
                    STIPULATION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING
                                         2:18-CV-01968-KJM-EFB
     50522681v.1
